DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 6/13/2022 has been entered:  Claims 1-14 and 17-18 remain pending in the present application.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1 and 17 recite “at least two additives selected from: barium sulfate, bismuth subcarbonate, bismuth oxychloride, a mixture thereof; and a polyolefin elastomer, a thermoplastics elastomer, and a mixture thereof”.
It is unclear how this limitation would be interpreted (see 112(b) rejection below). However, in the case that this limitation is interpreted as selecting at least a single additive from a first group: barium sulfate, bismuth subcarbonate, bismuth oxychloride, a mixture thereof, and another at least single additive from a second group: a polyolefin elastomer, a thermoplastics elastomer, and a mixture thereof (as recited in Page 6, section II(A) of Applicant’s Remarks), the claims would introduce new matter.
Applicant’s specification only refers to “an additive selected from: barium sulfate, bismuth subcarbonate, bismuth oxychloride, a polyolefin elastomer, a thermoplastics elastomer, and a mixture thereof” (e.g. Paragraphs 5-6, and 30). While “two or more additives” selected from the same group would be reasonably synonymous with “a mixture thereof”, the recitation of specific configurations of mixtures (i.e. one radiopaque additive and one elastomer additive) is not sufficiently described in the specification in such a way as to reasonably convey to one of ordinary skill in the art possession of this particular configuration.
Other interpretations, such as two additives selected respectively from each group, present similar issues.


In particular, claims 6-7 recite “at least two additives selected from: barium sulfate, bismuth subcarbonate, bismuth oxychloride, a polyolefin elastomer, a thermoplastics elastomer, and a mixture thereof”.
This appears to suggest a separate set of two additives distinct from claim 1. Applicant’s specification merely recites “an additive selected from: barium sulfate, bismuth subcarbonate, bismuth oxychloride, a polyolefin elastomer, a thermoplastics elastomer, and a mixture thereof”(e.g. Paragraphs 5-6, and 30).
The broad recitation of “mixtures thereof” does not provide sufficient written description to reasonably convey the specific configuration of multiple sets of two additives as recited in claims 6-7.
The remaining dependent claims 2-4  and7-14 are rejected via their dependency on claim 1.
Claim 18 is rejected via its dependency on claim 17.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 17 recite “at least two additives selected from: barium sulfate, bismuth subcarbonate, bismuth oxychloride, a mixture thereof; and a polyolefin elastomer, a thermoplastics elastomer, and a mixture thereof”. The metes and bounds of the claim cannot be determined as it is unclear how the at least two additives would be distributed among the groups. For example, the claim language may be reasonable interpreted as:
 selecting at least two additives only from: barium sulfate, bismuth subcarbonate, bismuth oxychloride, a mixture thereof.
selecting at least two additives only from: a polyolefin elastomer, a thermoplastics elastomer, and a mixture thereof.
selecting at least a single additive only from: barium sulfate, bismuth subcarbonate, bismuth oxychloride, a mixture thereof, and another at least single additive only from: a polyolefin elastomer, a thermoplastics elastomer, and a mixture thereof.
selecting at least two additives from: barium sulfate, bismuth subcarbonate, bismuth oxychloride, a polyolefin elastomer, a thermoplastics elastomer, and a mixture thereof.
	Other interpretations may also be reasonably apparent to one of ordinary skill in the art, not all of which would be supported by the original disclosure (see above 112(a) rejection, for example).

Further, claims 5-7 recite “at least two additives selected from: barium sulfate, bismuth subcarbonate, bismuth oxychloride, a polyolefin elastomer, a thermoplastics elastomer, and a mixture thereof”.
As such, the “at least two additives” as recited in claim 5 appears to lack sufficient antecedent basis as the additives are selected from differently constructed groups. Claims 6 and 7 introduce similar issues as they recite the same group language as claim 5.
Regarding claims 1 and 17, Applicant’s remarks recite a first additive selected from a first group (barium sulfate, bismuth oxychloride, etc.) and a second additive selected from a second distinct group (polyolefin and thermoplastic elastomers). However, the limitations as written in claims 1 and 17 do not appear to require such an interpretation as the claim merely recites two additives selected from a group of substances separated by a semicolon. While Examiner notes Applicants interpretation as stated on Page 6, section II(A) of Applicant’s Remarks, said remarks does not strictly limit the scope of the claims.
Accordingly, from the claim language as written and in light of the specification, claims 1, 5-7 and 17 are interpreted as referring to at least two additives selected from the group consisting of: barium sulfate, bismuth subcarbonate, bismuth oxychloride, a polyolefin elastomer, a thermoplastics elastomer.
The remaining dependent claims are rejected via their dependencies on claims 1 and 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2003/0224033 A1), hereinafter Li.

Regarding claim 1, Li teaches an implantable stent (Fig. 1, paragraphs 34 - 36) comprising ethylene-vinyl acetate (Paragraphs 60 and 107) and at least two additives selected from: at least two additives selected from: barium sulfate, bismuth subcarbonate, bismuth oxychloride, a mixture thereof; and a polyolefin elastomer, a thermoplastics elastomer, and a mixture thereof (Paragraph 53 indicates a number of radiopaque, and mixtures thereof, in the amount of 10% to 40%, mixtures including at least two of the previously disclosed additives; Paragraphs 61-62 describes thermoplastic and polyolefin elastomers, and particularly mixtures thereof; in said mixtures the thermoplastic or polyolefin elastomers would be considered an additive).  Li also teaches using 65.75 wt% or 52.75 wt% of ethylene-vinyl acetate by example (Paragraph 107).
Li does not explicitly teach the stent comprising ethylene-vinyl acetate in an amount of 9% to 30% by weight, or the at least two additives in an amount of 45% to 90% by weight.
However, Li teaches that changing the amount of additives affects the therapeutic release characteristics of the stent (Paragraph 53 explicitly states one skilled in the art can readily determine an appropriate content of radio-opacifying agent which would include barium sulfate or bismuth subcarbonate; Paragraph 72 describes additives including radio-opacifying agent as affecting the release characteristics). Therefore, the amount of additives is disclosed to be a result affective variable that changes how the device delivers therapeutic agents. 
Li also discloses that changing the amount of biocompatible polymer affects the therapeutic release characteristics of the stent (Paragraph 72, Paragraph 66 indicates the biocompatible polymer is explicitly EVA; Paragraph 62 also indicates the amount of biocompatible polymer in general is result affective in that increasing EVA content makes the device softer while decreasing the EVA content makes a harder material; Paragraph 61 also indicates the polyolefin or thermoplastic elastomers would also be a biocompatible polymer, and thus their amounts would similarly be result affective). Therefore, the EVA content as well as the content of the thermoplastic or polyolefin elastomers is disclosed to be a result affective variable that changes how the device delivers therapeutic agents (also see Paragraph 50).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Li to comprise 45% to 90% by weight the at least two additives and 9% to 30% by weight of EVA as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 2, Li substantially discloses the invention as claimed. Li does not explicitly teach the stent comprising EVA in an amount of 10% to 30% by weight.
However, Li does disclose that changing the amount of biocompatible polymer affects the therapeutic release characteristics of the stent (Paragraph 72, Paragraph 66 indicates the biocompatible polymer is explicitly EVA; Paragraph 62 also indicates the amount of biocompatible polymer in general is result affective in that increasing EVA content makes the device softer while decreasing the EVA content makes a harder material). Therefore, the EVA content is disclosed to be a result affective variable that changes how the device delivers therapeutic agents (also see Paragraph 50). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Li to comprise 10% to 30% by weight of EVA as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 3, Li substantially discloses the invention as claimed. Li does not explicitly teach the stent comprising 15% to 25% by weight of EVA.
However, Li does disclose that changing the amount of biocompatible polymer affects the therapeutic release characteristics of the stent (Paragraph 72, Paragraph 66 indicates the biocompatible polymer is explicitly EVA; Paragraph 62 also indicates the amount of biocompatible polymer in general is result affective in that increasing EVA content makes the device softer while decreasing the EVA content makes a harder material). Therefore, the EVA content is disclosed to be a result affective variable that changes how the device delivers therapeutic agents (also see Paragraph 50). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Li to comprise 15% to 25% by weight of EVA as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 4, Li substantially discloses the invention as claimed. Li does not explicitly teach the stent comprising 24% by weight of EVA.
However, Li does disclose that changing the amount of biocompatible polymer affects the therapeutic release characteristics of the stent (Paragraph 72, Paragraph 66 indicates the biocompatible polymer is explicitly EVA; Paragraph 62 also indicates the amount of biocompatible polymer in general is result affective in that increasing EVA content makes the device softer while decreasing the EVA content makes a harder material). Therefore, the EVA content is disclosed to be a result affective variable that changes how the device delivers therapeutic agents (also see Paragraph 50). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Li to comprise 24% by weight of EVA as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 5, Li substantially discloses the invention as claimed. As previously stated, Li teaches bismuth subcarbonate and barium sulfate additives in the range of about 10% to about 40% . Li does not explicitly disclose the at least two additives in range of 45% to 90% by weight.
However, Li teaches that changing the amount of additives affects the therapeutic release characteristics of the stent (Paragraph 72 describes additives including radio-opacifying agent, which would include barium sulfate or bismuth subcarbonate, as affecting the release characteristics; Paragraph 53 explicitly states one skilled in the art can readily determine an appropriate content of radio-opacifying agent).
Li also discloses that changing the amount of biocompatible polymer affects the therapeutic release characteristics of the stent (Paragraph 72 indicates the amount of biocompatible polymer being result affective; Paragraph 61 also indicates the polyolefin or thermoplastic elastomers would also be a biocompatible polymer, and thus their amounts would similarly be result affective).
Therefore, the amount of additives is disclosed to be a result affective variable that changes how the device delivers therapeutic agents (also see Paragraph 50). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Li to comprise 45% to 90% by weight of additives as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 6, Li substantially discloses the invention as claimed. As previously stated, Li teaches a bismuth subcarbonate additive in the range of about 10% to about 40%. Li does not explicitly disclose at least two additives in the range of 45% to 70% by weight.
However, Li teaches that changing the amount of additives affects the therapeutic release characteristics of the stent (Paragraph 72 describes additives including radio-opacifying agent, which would include barium sulfate or bismuth subcarbonate, as affecting the release characteristics; Paragraph 53 explicitly states one skilled in the art can readily determine an appropriate content of radio-opacifying agent).
Li also discloses that changing the amount of biocompatible polymer affects the therapeutic release characteristics of the stent (Paragraph 72 indicates the amount of biocompatible polymer being result affective; Paragraph 61 also indicates the polyolefin or thermoplastic elastomers would also be a biocompatible polymer, and thus their amounts would similarly be result affective). Therefore, the amount of additives is disclosed to be a result affective variable that changes how the device delivers therapeutic agents (also see Paragraph 50).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Li to comprise 45% to 70% by weight of additives as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 7, Li substantially discloses the invention as claimed. As previously stated, Li teaches a bismuth subcarbonate additive in the range of about 10% to about 40%. Li does not explicitly teach at least two additives in the amount of 45% by weight.
However, Li teaches that changing the amount of additives affects the therapeutic release characteristics of the stent (Paragraph 72 describes additives including radio-opacifying agent, which would include barium sulfate or bismuth subcarbonate, as affecting the release characteristics; Paragraph 53 explicitly states one skilled in the art can readily determine an appropriate content of radio-opacifying agent).
Li also discloses that changing the amount of biocompatible polymer affects the therapeutic release characteristics of the stent (Paragraph 72 indicates the amount of biocompatible polymer being result affective; Paragraph 61 also indicates the polyolefin or thermoplastic elastomers would also be a biocompatible polymer, and thus their amounts would similarly be result affective). Therefore, the amount of additives is disclosed to be a result affective variable that changes how the device delivers therapeutic agents (also see Paragraph 50).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Li to comprise 45% by weight of additives as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 8, Li substantially discloses the invention as claimed. Further, as Li teaches an analogous stent device to solve the same problem as the Applicant and the same claimed composition of materials, it would be inherent that the device as taught by Li would have a density between 0.933 to 0.952 g/cm3 since density is a property inherent to the materials used to comprise the stent.

Regarding claim 9, Li substantially discloses the invention as claimed. Li does not explicitly disclose the stent having a softening temperature of 39oC to 82oC.
Li does teach using plasticizers to reduce the processing temperature (although processing temperature and softening temperature may be different, it is inherent that softening temperature would also be adjusted as well) to about 80oC to about 90oC (Paragraph 96).
Li also teaches forming the device in relation to the softening temperature of polymer components, and it further being desirable to process the stent at a sufficiently low temperature to avoid degradation of therapeutic agents (Paragraph 18).
Therefore, as Li teaches a device capable of having an adjusted processing temperature (although processing temperature and softening temperature may be different, it is inherent that softening temperature would also be adjusted as well) and also discloses the necessary processing temperature of the device being a result affective variable, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Li by making stent have a softening temperature of 39 to 82oC as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 10, Li substantially discloses the invention as claimed. Li does not explicitly disclose the stent having a softening temperature of 45oC.
Li does teach using plasticizers to reduce the processing temperature (although processing temperature and softening temperature may be different, it is inherent that softening temperature would also be adjusted as well) to about 80oC to about 90oC (Paragraph 96).
Li also teaches forming the device in relation to the softening temperature of polymer components, and it further being desirable to process the stent at a sufficiently low temperature to avoid degradation of therapeutic agents (Paragraph 18).
Therefore, as Li teaches a device capable of having an adjusted processing temperature (although processing temperature and softening temperature may be different, it is inherent that softening temperature would also be adjusted as well) and also discloses the necessary processing temperature of the device being a result affective variable, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Li by making stent have a softening temperature of 45oC as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 11 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above, and further in view of Hossinay et al. (US 2007/0020381 A1), hereinafter Hossinay.

Regarding claim 11, Li substantially discloses the invention as claimed. Li does not explicitly teach the stent having a tensile stress of 11 to 26 MPa.
In the same field of endeavor, Hossinay teaches a stent for implantation in the human body (Paragraph 11) with a similar composition to Applicant’s invention (Paragraph 53). Hossinay further teaches said stent having high tensile strengths, such as between 1200 psi to 1500 psi (about 8 - 10 MPa; Paragraph 47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Li to have a high tensile strength polymer. Doing so would still allow for release of therapeutic agents and would improve durability during delivery and expansion of the stent (recognized in Paragraph 47 of Hossinay).
Li and Hossinay still do not disclose a tensile stress of 11 to 26 MPa. However, as previously stated, Hossinay does teach having a polymer with a high tensile strength being desirable to increase durability during delivery and expansion of the stent (Paragraph 47). Therefore, the tensile strength of the stent is disclosed to be a result affective variable affecting its durability during use. Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention of Li/Hossinay to comprise a high tensile strength of 11 to 26 MPa as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 12, the combination of Li and Hossinay substantially discloses the invention as claimed. Li does not explicitly teach the stent having a tensile stress of 20 MPa.
As previously stated, Hossinay teaches a stent comprising a high tensile strength, such as between 1200 psi to 1500 psi (about 8 - 10 MPa; Paragraph 47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Li to have a high tensile strength polymer. Doing so would still allow for release of therapeutic agents and would improve durability during delivery and expansion of the stent (recognized in Paragraph 47 of Hossinay).
Li and Hossinay still do not disclose a tensile stress of 20 MPa. However, as previously stated, Hossinay does teach having a polymer with a high tensile strength being desirable to increase durability during delivery and expansion of the stent (Paragraph 47). Therefore, the tensile strength of the stent is disclosed to be a result affective variable affecting its durability during use. Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention of Li/Hossinay to comprise a high tensile strength of 20 MPa as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 13 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above, and further in view of Gregorich et al. (US 2008/0255657 A1), hereinafter Gregorich.

Regarding claim 13, Li substantially discloses the invention as claimed. Li does not explicitly teach the stent having an elastic modulus of 15 to 123 MPa.
In the same field of endeavor, Gregorich teaches a stent (Figs. 9A - 9D; Paragraph 3) with a similar composition (Paragraphs 95 and 9). Gregorich further teaches choosing stent materials to have high flexibility (i.e. elastic modulus; Paragraph 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have make the stent of Li be highly flexible (flexibility is inversely related to elastic modulus). Doing so would not affect the function of the stent, and would also allow for improved delivery of the stent through tortuous passage ways (Paragraph 34).
Li and Gregorich do not explicitly disclose an elastic modulus of 15 to 123 MPa. However, as previously stated, Gregorich does teach materials with high flexibility (flexibility is inversely related to elastic modulus) to improve delivery of the stent (Paragraph 34). Therefore, the elastic modulus of the stent is disclosed to be a result affective variable impacting the deliverability of the stent. Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention of Li/Gregorich to comprise an elastic modulus of 15 to 123 MPa as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 14, Li substantially discloses the invention as claimed. Li does not explicitly teach the stent having an elastic modulus of 50 MPa.
In the same field of endeavor, Gregorich teaches a stent (Figs. 9A - 9D; Paragraph 3) with a similar composition (Paragraphs 95 and 9). Gregorich further teaches choosing stent materials to have high flexibility (i.e. elastic modulus; Paragraph 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have make the stent of Li be highly flexible (flexibility is inversely related to elastic modulus). Doing so would not affect the function of the stent, and would also allow for improved delivery of the stent through tortuous passage ways (Paragraph 34).
Li and Gregorich do not explicitly disclose an elastic modulus of 50 MPa. However, as previously stated, Gregorich does teach materials with high flexibility (flexibility is inversely related to elastic modulus) to improve delivery of the stent (Paragraph 34). Therefore, the elastic modulus of the stent is disclosed to be a result affective variable impacting the deliverability of the stent. Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention of Li/Gregorich to comprise an elastic modulus of 50 MPa as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 17 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Merk et al. (US 2017/0027682 A1), as evidenced by Gent (On the Relation between Indentation Hardness and Young's Modulus).

Regarding claim 17, Li teaches an implantable stent (Fig. 1, paragraphs 34 - 36) comprising ethylene-vinyl acetate (Paragraphs 60 and 107) and at least two additives including barium sulfate and bismuth subcarbonate in the amount of about 10% to about 40% (Paragraph 53 indicates a number of additives, and mixtures thereof, mixtures including at least two of the previously disclosed additives). Li also teaches using 65.75 wt% or 52.75 wt% of ethylene-vinyl acetate by example (Paragraph 107).
Li does not explicitly teach the stent comprising ethylene-vinyl acetate in an amount of 9% to 30% by weight, or the at least two additives in an amount of 45% to 90% by weight.
However, Li teaches that changing the amount of additives affects the therapeutic release characteristics of the stent (Paragraph 53 explicitly states one skilled in the art can readily determine an appropriate content of radio-opacifying agent which would include barium sulfate or bismuth subcarbonate; Paragraph 72 describes additives including radio-opacifying agent as affecting the release characteristics). Therefore, the amount of additives is disclosed to be a result affective variable that changes how the device delivers therapeutic agents. 
Li also discloses that changing the amount of biocompatible polymer affects the therapeutic release characteristics of the stent (Paragraph 72, Paragraph 66 indicates the biocompatible polymer is explicitly EVA; Paragraph 62 also indicates the amount of biocompatible polymer in general is result affective in that increasing EVA content makes the device softer while decreasing the EVA content makes a harder material; Paragraph 61 also indicates the polyolefin or thermoplastic elastomers would also be a biocompatible polymer, and thus their amounts would similarly be result affective). Therefore, the EVA content as well as the content of the thermoplastic or polyolefin elastomers is disclosed to be a result affective variable that changes how the device delivers therapeutic agents (also see Paragraph 50).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Li to comprise 45% to 90% by weight of the at least two additives and 9% to 30% by weight of EVA as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Li also discloses having multiple polymer layers (Paragraphs 65 - 66 and 70). However, Li still does not disclose the body including an inner layer having a first elastic modulus value and an outer layer having a second elastic modulus value, the second elastic modulus value being greater than the first elastic modulus value.
In the same field of endeavor, Merk teaches a stent (Fig. 94; Abstract). Merk further teaches using a polymer inner layer made with a lower durometer than an outer layer (Figs. 72 and 73; Paragraph 318 indicates a second outer tube 512 disposed around an inner tube 500, the outer tube having a higher durometer than the inner tube; durometer being analogous to stiffness and elastic modulus as disclosed in the abstract of Gent; also see Example 5 in Paragraph 328).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Li to comprise an inner layer having a first elastic modulus value and an outer layer having a second elastic modulus value, the second elastic modulus value being greater than the first elastic modulus value. Doing so would be advantageous in creating a smooth stent to reduce stagnation points in the stent (Paragraph 13 of Merk).


Regarding claim 18, the combination of Li and Merk substantially discloses the invention as claimed. Merk further discloses the inner layer having a durometer of 20 Shore A and the outer layer having a durometer of 25 Shore A (Paragraph 328). Further, as previously stated, Li teaches the hardness (i.e. modulus) of the polymers may be readily changed (Paragraphs 54 and 63).
They do not explicitly disclose teach the first elastic modulus value being 0.5 MPa to 50 MPa and the second elastic modulus value is 100 MPa to 200 MPa.
However, Merk does teach selecting polymers of different durometer to ensure good contact between the stent layers (Paragraph 14). As such, the durometer (and thus the elastic modulus, as evidenced by Gent) of the polymer layers of the stent is disclosed to be a result affective variable impacting the structural integrity and manufacturing of the device. Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention of Li and Merk to comprise the first elastic modulus value being 0.5 MPa to 50 MPa and the second elastic modulus value is 100 MPa to 200 MPa as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Withdrawn Objections/Rejection
Applicant’s amendments have been acknowledged, and overcome each and every 112(b) rejection previously set forth in the non-final office action mailed 3/15/2022. All previous 112(b) rejections have been withdrawn. However, new 112(a) and 11(b) rejections have been made in light of the most recent amendments. See above.
	
Response to Arguments

Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive.
In section II(A), Applicant argues Li does not teach a combination of additives as recited, specifically having a first group including barium sulfate, bismuth subcarbonate, and bismuth oxychloride, and a second group including a thermoplastic elastomer and a polyolefin elastomer. Applicant specifically indicates Li does not describe organic additives such as polyolefin or thermoplastic elastomers.
Firstly, Applicant appears to be suggesting that the recitation of two separate groups requires that one additive be selected from each group. However, it is noted that the features upon which Applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, Examiner notes such limitations of having a first and second additive selected from each group (in other words, specifically requiring an elastomer or mixture thereof), is not recited in the specification.
Regardless, Li discloses the use of thermoplastic and polyolefin elastomers (Paragraphs 61-62).
Applicant further argues Li only discloses elastomers as a main biocompatible polymer. However, Paragraphs 61-21 of Li disclose mixtures thereof, which would include mixtures of EVA and thermoplastic and/or polyolefin elastomers in which case the elastomers would be readily interpreted as an additive.
Further, the the distinction between an “additive” elastomer/polymer or “main“ elastomer/polymer is unclear, particularly as the claims and specification appear to recite “additives” in a larger amount than EVA by wt%.

In section II(B), Applicant argues the claimed parameters would not be result affective. Applicant refers to MPEP 2144.05(II)(B). However, in the instant case both the amount of EVA and the amount of additive are recognized as result affective according to Li. This is in contrast to the cited case which appears to refer to an “obvious to try” argument, which does not rely on “a variable which achieves a recognized result”, but rather only on having a “finite number of solutions”.
Rather, MPEP 2144.05(III) indicates the grounds for rebuttal of a prima facie case of obviousness.
MPEP 2144.05(III)(C) does refer to Antonie, 559 F.2d, however is in the context of the prior art only disclosing one variable of a ratio. However, this is not the case with Li as the cited paragraphs in the rejections above clearly indicate both the amount of EVA and the amount of additive (both as a radiopaque agent and as a polyolefin or thermoplastic elastomer) are variables having a recognized result.
Applicant further argues one of ordinary skill in the art would suspect lowering the EVA percentage would weaken the structure leading to an inoperable device. However,  as stated above, Li explicitly provides motivation for modifying both the amount of EVA in the stent, as well as the amount of additive (Paragraph 72 for example; Li having multiple examples with different EVA contents also lends itself to a teaching of modifying EVA content), in that the amount of polymer may be modified to control the therapeutic release profile of the device, allowing for optimization for different applications. By contrast, Li makes no mention of lower EVA content being discouraged or inoperable. In other words, one of ordinary skill in the art, in view of the teachings of Li, would be motivated to adjust both EVA content and the amount of additive in seeking to improve said device, or otherwise make a device more suited to their needs based on the therapeutic release profile of the device, among other factors. Accordingly, Applicant’s assertions do not appear to be supported by the disclosure of Li or any other cited references. See MPEP 2144.05(III)(B) which discusses Showing That the Prior Art Teaches Away.
Applicant further appears to suggest that using a low EVA content as claimed produces an unexpected result in that the claimed stent is soft enough to be comfortable yet hard enough to retain function.
A showing of unexpected results may overcome  a prima facie case of obviousness; however, it is unclear how Table 1 of the instant application would provide such evidence as no results appear to be compared. See MPEP 2144.05(III)(A) and 716.02 which relate to Unexpected Results.
Additionally, Examiner notes that Applicant appears to have placed no criticality on the specifically claimed ranges as the specification recites a number of suitable values across several embodiments, such as about 9% to about 40% EVA content and about 10% to about 90% of additive (Paragraphs 5, 6 and 30-45 for example; also see Paragraph 14 of Applicant’s specification), with the broadest disclosed suitable ranges overlapping with those disclosed by Li as well as other prior art references (e.g. Chappa and De Carvalho as recited in the Conclusion section below). Accordingly, it does not appear that any of the claimed subranges (being narrower than the disclosed ranges in the spec) have their own specific criticality separate from the original disclosure of about 9% to about 40% EVA content and about 10% to about 90% of additive.

Applicant’s arguments regarding the remaining claims 2-14 and 17-18 are similarly not persuasive as indicated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chappa (US 2008/0075779 A1) teaches a stent coating comprising 35 wt% PEVA (Paragraph 104).
De Carvalho et al. (US 2005/0113806 A1) teaches a graft coating comprising 2 to 30% EVA (Paragraph 166).
Liu et al. (Evaluation of two polymeric blends [EVA/PLA and EVA/PEG] as coating film materials for paclitaxel-eluting stent application) discloses varying EVA content in stents (Table 1 in particular).
Baer et al. (Thermomechanical Properties, Collapse Pressure, and Expansion of Shape Memory Polymer Neurovascular Stent Prototypes) discloses the inherent relationship between softening and processing temperature of polymers in stents.
Tanbaca et al. (Mechanical Behavior of Fully Expanded Commercially Available Endovascular Coronary Stents) teaches the relevance of elastic modulus (i.e. stiffness) as a result effective variable in stents (See Discussion section).
Clarke (US 2012/0010691 A1) teaches the relationship between Vicat softening temperature and processing temperature in the same scenario as Li, that is, imbedding therapeutic agents into the stent (Paragraph 39 in particular).]
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/             Examiner, Art Unit 3781                                   

/PHILIP R WIEST/             Primary Examiner, Art Unit 3781